                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

NRO BOSTON, LLC and ALICE
INDELICATO,

                  Plaintiffs,

v.

KABBAGE, INC. and CELTIC BANK
CORPORATION

                  Defendants.

--------------------------------------------
                                                     Civil Action No. 1:17-cv-11976-GAO
CELTIC BANK CORPORATION,

                  Counterclaim-Plaintiffs,

v.

NRO BOSTON, LLC and ALICE
INDELICATO

                  Counterclaim-Defendants.




                       CELTIC BANK’S MEMORANDUM IN SUPPORT
                      OF MOTION TO CONFIRM ARBITRATION AWARD

         This case arises out of a dispute between NRO Boston, LLC and its owner Alice

Indelicato (together, “NRO”), on the one hand, and Celtic Bank Corporation (“Celtic Bank”) and

Kabbage, Inc. (“Kabbage”), on the other hand, over the enforceability of numerous Business

Loan Agreements that NRO entered into with Celtic Bank. Although NRO initially filed a

lawsuit in this Court seeking to have the agreements declared unenforceable and demanding $20




                                               -1-
million in damages, the parties subsequently agreed to resolve this dispute in binding arbitration,

and this Court stayed all proceedings pending the conclusion of that arbitration.

       That arbitration has now concluded. After allowing extensive discovery, conducting a

five-day evidentiary hearing, and reviewing voluminous pre- and post-hearing briefing, the

Arbitrator—Hon. Charles B. Swartwood, III (Ret.)—entered a July 24, 2019 Final Award

rejecting NRO’s efforts to have its loan agreements declared unenforceable and to obtain $20

million from Celtic Bank and Kabbage. See Declaration of Eric Petersen (“Petersen Decl.”), Ex.

1. The Arbitrator also ordered NRO to pay Celtic Bank the amounts outstanding on its loans and

reimburse Celtic Bank for the reasonable attorneys’ fees and costs it incurred defeating NRO’s

claims and enforcing the Business Loan Agreements—as NRO agreed to do in those agreements.

In total, NRO has been ordered to pay Celtic Bank $3,299,621.97. See Petersen Decl., Ex. 1.

       NRO has not complied with the Arbitrator’s decision and paid Celtic Bank the money it

was awarded. Celtic Bank now asks this Court to enter an order confirming the Arbitrator’s

Final Award and entering judgment in Celtic Bank’s favor in the amount of $3,299,621.97.

                                        BACKGROUND

       A.      NRO And Celtic Bank Entered Into 30 Business Loan Agreements
               Containing Arbitration Provisions.

       This case arises out of dozens of business loans obtained for a Boston-based sports and

clothing company. Between 2014 and 2016, NRO Boston, LLC entered into 30 Business Loan

Agreements with Celtic Bank. See Petersen Decl., Ex. 2. Its owner, Alice Indelicato, is a party

to each loan agreement, and personally guaranteed each loan.

       From May 2014 through April 2016, NRO borrowed more than $600,000 in business

loans from Celtic Bank. Today, NRO owes more than $109,000 in outstanding principal,

interest, and late fees under these business loans. NRO has not made any loan payments since



                                               -2-
July 2016. The Business Loan Agreements require NRO to pay costs incurred in collecting

unpaid amounts due under the Business Loan Agreements, including attorneys’ fees. See

Petersen Decl., Ex. 2.

       B.      After NRO Initiates This Action, The Parties Agree To Submit The Dispute
               To Arbitration.

       Each of the Business Loan Agreements contains provisions requiring that all disputes

between the parties be determined by binding arbitration. Petersen Decl., Ex. 2. The Business

Loan Agreements also specify that the arbitration provisions will be governed by the Federal

Arbitration Act. Petersen Decl., Ex. 2. Most Business Loan Agreements also allow the

Arbitrator to award attorneys’ fees and costs to the party who substantially prevails in any

arbitration proceeding. Petersen Decl., Ex. 2.

       Despite their contractual obligation to arbitrate any dispute involving the Business Loan

Agreements, NRO instead filed suit in this Court in October 2017. See ECF No. 1. In a

transparent attempt to have their debts extinguished, NRO’s claims rested on the dubious

premise that Celtic Bank’s partner, Kabbage, “originates, underwrites and funds loans to

Massachusetts’ business [sic]” and that “Celtic Bank’s involvement in these loans is in name

only.” Compl., ECF No. 1 ¶¶ 11, 13. According to NRO, this makes the loans usurious under

Massachusetts law. Based on these claims, NRO accused Celtic Bank and Kabbage of violating

RICO, Massachusetts’s usury statute (Mass. Gen. Laws ch. 271 § 49), and Mass. Gen. Laws. Ch.

93A. NRO also claimed that Kabbage violated the Lanham Act.

       Celtic Bank and Kabbage filed a motion to compel arbitration of the claims asserted

against them. See ECF No. 19. After Celtic Bank’s arbitration motion was fully briefed, the

parties agreed that an arbitrator should resolve the parties’ dispute about the enforceability of the

arbitration provisions and, if NRO’s challenge to the arbitration provisions was rejected, any



                                                 -3-
claims. See ECF No. 31. This Court therefore entered an order staying this matter pending the

outcome of the arbitrator’s decision. See ECF No. 32.

       C.      The Arbitrator Rejects NRO’s Challenge To The Arbitration Provisions,
               And The Arbitration Proceeds.

       NRO selected JAMS as the arbitration administrator and initiated the arbitration in March

2018 by filing an Arbitration Demand, which incorporated by reference the Complaint that NRO

had filed in this action. Petersen Decl. ¶ 5. In its demand, NRO sought $20 million in damages.

Id.

       Celtic Bank and Kabbage filed counterclaims against NRO in May 2018. The

counterclaims asserted two counts for breach of contract against NRO: one to recover damages

incurred in connection with NRO’s breach of the arbitration provisions, and another to recover

unpaid principal and interest owed under the Business Loan Agreements. Petersen Decl. ¶ 6.

       The Honorable Charles B. Swartwood, III (Ret.), was appointed as the Arbitrator on May

18, 2018. See Petersen Decl., Ex. 3. Judge Swartwood served as a Magistrate Judge in the U.S.

District Court for the District of Massachusetts from 1993 to 2005, and as the Chief Magistrate

Judge in the District of Massachusetts from 2005 to 2006. He has worked as a mediator and

arbitrator at JAMS since 2006.

       Following briefing and a hearing, the Arbitrator rejected NRO’s challenge to the

enforceability of the arbitration provisions in the Business Loan Agreements. See Petersen

Decl., Ex. 4. Although Celtic Bank asked for permission to file a dispositive motion, the

Arbitrator rejected that request and ordered the parties to begin discovery. Petersen Decl. ¶ 9.

The parties then engaged in significant discovery. Celtic Bank produced more than 14,000 pages

of documents, Kabbage produced more than 6,000 pages of documents, and NRO produced more

290,000 pages of documents. Id. ¶ 10. Celtic Bank deposed NRO Boston’s corporate



                                               -4-
representative and Ms. Indelicato. Id. ¶ 11. NRO deposed Celtic Bank and Kabbage’s corporate

representatives. Id. Each side retained two expert witnesses. Id. ¶ 12. Celtic Bank deposed

NRO’s expert witnesses. Id. NRO was provided with the opportunity to depose Celtic Bank’

expert witnesses, but did not do so. Id.

       The arbitration culminated in a five-day in-person evidentiary hearing that occurred from

March 19-25, 2019 in Boston. Id. ¶ 13. The proceedings involved more than 800 exhibits and

testimony from seven fact witnesses and four expert witnesses. Id. Following the evidentiary

hearing, the parties submitted 120 pages of post-hearing briefs (plus numerous exhibits) and

made closing arguments on May 23, 2019. Id. ¶¶ 14-15.

       D.      Celtic Bank Prevails On All Claims In The Arbitration.

       On July 24, 2019, the Arbitrator issued a Final Award granting Celtic Bank a complete

victory.1 Petersen Decl., Ex. 1.

       The Arbitrator rejected the core premise of NRO’s claims, finding that NRO has “not

shown that Celtic and Kabbage entered into a sham ‘rent-a-bank’ partnership.” Id. at 11.

Instead, Celtic Bank’s relationship with Kabbage “is not unique” and is similar to credit card and

mortgage lending partnerships where banks issue loans and partner with others to administer the

loan programs. Id. at 7. The Arbitrator also found that Celtic “not only provides the initial

funding but remains thoroughly involved in supervising the lending program,” id. at 11, such as

through “exercis[ing] extensive oversight over all of these functions being performed on its

behalf by Kabbage,” id. at 7. The Arbitrator further found that Celtic Bank “has retained



1
        The Arbitrator had previously entered an “Interim Award” on June 5. The Interim Award
contained the same factual findings and legal conclusions that appeared in the Final Award. The
Interim Award permitted Celtic Bank to submit an application for fees and costs. Celtic Bank
did so by submitting its fee application on June 19. NRO filed its opposition on July 3, and
Celtic Bank filed its reply on July 11.


                                               -5-
ownership/control of the loan and as a result, has assumed the risk of loss, risk of compliance,

and risk to reputation.” Id.

       The Arbitrator was also sharply critical of NRO’s attempts to blame Celtic Bank and

Kabbage for its financial mistakes, determining that “[t]he obvious conclusion . . . is that Celtic

and Kabbage and their business arrangement had nothing to do with the demise of NRO.” Id. at

9. Instead, the Arbitrator found that NRO’s financial difficulties were caused by “inexperience

and mismanagement of NRO’s business, the rapid expansion of the business in four separate

locations, the assumption of millions of dollars of debt and excessive owner compensation.” Id.

at 8. For example, the Arbitrator found that Ms. Indelicato and her husband paid themselves

nearly $1 million in excess of the industry standard from 2010-2013. Id. at 9.

       The Arbitrator then rejected each of NRO’s causes of action. See id. at 11-17. On the

“core, threshold question of whether Claimants have shown that Celtic and Kabbage are engaged

in a ‘rent-a-bank’ scheme”, the Arbitrator noted that “Celtic bears significant monetary risk

throughout these transactions”, “this is a commercial lending program where Celtic not only

provides the initial funding but remains thoroughly involved in supervising the loan program”,

and Celtic Bank “has a continuing risk of loss, risk of compliance, and risk to reputation.” Id. at

10-11. As a result, Massachusetts’s usury statute did not apply, because the statute exempts

lenders like Celtic Bank that are subject to examination by another state or federal regulatory

agency. Id. at 12. NRO also failed to prove violations of the RICO statute or Chapter 93A, and

it “abandoned” its Lanham Act claim. Id. at 13-17.

       The Arbitrator also found that NRO was liable on the counterclaims. The Arbitrator held

that NRO owed $109,394.49 in unpaid principal and interest. Id. at 18. The Arbitrator also held

that under the Business Loan Agreements, Celtic Bank was entitled to recover attorney’s fees




                                                -6-
and costs incurred (i) enforcing the arbitration provisions and (ii) in connection with the

arbitration proceeding because Celtic Bank had “substantially prevailed in the arbitration.” Id.

        The Final Award consequently awarded Celtic Bank:

    •   $109,394.49 for unpaid amounts due under the Business Loan Agreements;

    •   Prejudgment interest in the amount of $14,505.48 (reflecting $29.97 per day from March
        28, 2018 to July 24, 2019);

    •   $2,728,514.00 in legal fees; and

    •   $447,208.00 in costs and expenses. Id. at 21.

In sum, the Final Award requires NRO to pay Celtic Bank $3,299,621.97. See id. at 21.

                                           ARGUMENT

        A.     The Court Should Confirm The Final Award And Enter Judgment For
               Celtic Bank.

        The Federal Arbitration Act (“FAA”) implemented “a national policy favoring arbitration

with just the limited review needed to maintain arbitration’s essential virtue of resolving disputes

straightaway.” Hall Street Associates, LLC v. Mattel, Inc., 552 U.S. 576, 588 (2008). Consistent

with this “national policy,” motions to confirm arbitration awards should receive “streamlined

treatment.” Id. at 682; see also Bennington Iron Works, Inc. v. J.P. Const. Co., 1996 WL

208494, at *1 (D. Mass. Mar. 6, 1996) (O’Toole, J.) (confirming arbitration award and noting

“[t]he confirmation of an arbitration award is generally a summary proceeding that makes what

is already a final arbitration award a judgment of the Court.”).

        The FAA permits any party to an arbitration to apply “for an order confirming the

award.”2 9 U.S.C. § 9. In general, a court “must grant such an order.” Id. (emphasis added).

The only exception to this rule is if the award is “vacated, modified, or corrected as prescribed in


2
       The arbitration agreements likewise provide: “Judgment upon any arbitration award may
be entered and enforced in any court having jurisdiction.” See Petersen Decl., Ex. 2.


                                                -7-
sections 10 and 11 of this title.” Id.; see also Ortiz-Espinosa v. BBVA Sec. of Puerto Rico, Inc.,

852 F.3d 36, 42 (1st Cir. 2017) (“Upon an application to the court under § 9 [of the Federal

Arbitration Act], the court must confirm an arbitration award unless it is vacated, modified, or

corrected as prescribed in §§ 10 and 11.”). On review, a court’s evaluation of an arbitration

award “is extremely narrow and exceedingly deferential, and is indeed among the narrowest

known in the law[.]” Raymond James Fin. Servs., Inc. v. Fenyk, 780 F.3d 59, 63 (1st Cir. 2015)

(quotations omitted). In other words, “courts are not authorized to reconsider the merits of

arbitration awards.” Ortiz-Espinosa, 852 F.3d at 48 (citations omitted); accord United

Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987) (“Courts . . . do not

sit to hear claims of factual or legal error by an arbitrator as an appellate court does in reviewing

decisions of lower courts.”).

       This Court should promptly confirm the Final Award. The extremely limited grounds

upon which an arbitration award can be set aside under 9 U.S.C. § 10 are not present here.3

Furthermore, no request to modify or correct the arbitration award has been made under 9 U.S.C.

§ 11—nor could any request be successfully made. The Final Award is the product of an

arbitration that involved extensive discovery, a five-day evidentiary hearing involving numerous

witnesses and hundreds of exhibits, and extensive post-trial briefing. Because the FAA provides



3
        Those grounds are: (1) “where the award was procured by corruption, fraud, or undue
means,” (2) “where there was evident partiality or corruption in the arbitrators, or either of
them,” (3) “where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
controversy; or of any other misbehavior by which the rights of any party have been prejudiced,”
(4) “where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual,
final, and definite award upon the subject matter submitted was not made.” 9 U.S.C. § 10(a).
Although NRO and Ms. Indelicato filed a petition to vacate the arbitration award in a separate
proceeding, see 1:19-cv-11901, they did so in violation of this Court’s order to submit a status
report after the arbitrator’s decision, see ECF No. 32 ¶ 3, and to notify the Court if they wish to
restore the case to the Court’s active docket, see ECF No. 33.


                                                -8-
the exclusive grounds for vacating, modifying, or correcting an award, there is no other basis

upon which the Final Award could be set aside. See Hall St. Assocs., L.L.C. v. Mattel, Inc., 552

U.S. 576, 583 (2008).

                                        CONCLUSION

       The Court should enter an Order confirming the Final Award and enter judgment for

Celtic Bank in the amount of $3,299,621.97.



 Dated: September 9, 2019                          Respectfully Submitted:

                                                   /s/ Michael Maya
                                                   MICHAEL MAYA (BBO# 672847)
                                                   ANDREW SOUKUP (pro hac vice)
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter
                                                   850 Tenth St., N.W.
                                                   Washington, D.C.
                                                   Tel.: + 1 (202) 662-6000
                                                   Fax: + 1 (202) 778-5529
                                                   Email: mmaya@cov.com
                                                           asoukup@cov.com


                                                   ASHLEY SIMONSEN (pro hac vice admission
                                                   pending)
                                                   COVINGTON & BURLING LLP
                                                   1999 Avenue of the Stars
                                                   Los Angeles, CA 90067
                                                   Tel.: +1 (424) 332-4800
                                                   Fax: +1 (424) 332-4749
                                                   Email: asimonsen@cov.com

                                                   Attorneys for Celtic Bank Corporation




                                               -9-
